Citation Nr: 1043855	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of left shoulder 
dislocation, currently evaluated as as 20 percent disabling.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1994 to September 
1998.    

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran and his spouse testified in support of this claim 
during a video conference hearing held before the undersigned in 
September 2010.

The Veteran has also raised a claim for compensation under the 
provisions of 38 U.S.C. § 1151, for injuries incurred during left 
shoulder surgery performed by VA.  The RO provided the Veteran 
VCAA notice on this claim in May 2008, to which the Veteran 
responded, but the RO has not yet adjudicated the claim.  His 
testimony and statements by his representative could also be 
viewed as raising a claim for service connection for a left hand 
disability secondary to the shoulder disability.  The claims are 
referred to the agency of original jurisdiction for initial 
adjudication.

The Board REMANDS the claim now on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran underwent a VA examination in May 2010.  The examiner 
recommended that if the symptoms persisted, the Veteran should 
undergo a magnetic resonance imaging study (MRI).  The Veteran's 
testimony makes clear that the symptoms have been persistent, but 
the MRI has not been conducted.  VA generally has a duty to 
conduct testing suggested by VA examiners.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-
124 (1991).

At the videoconference hearing the Veteran testified that he was 
receiving regular treatment from his private orthopedist, 
Christopher D. Johnson, M.D., and was planning to schedule an 
appointment with him to undergo an MRI.  The Veteran testified 
that VA had received all records of treatment from Dr. Johnson, 
except for the results of the planned appointment; however, the 
claims file only contains records dated through October 2008.

VA, however, has adopted a regulation requiring that when it 
becomes aware of relevant private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not provide 
the release, VA has undertaken to request that the claimant 
obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

The representative indicated that after the hearing, he would be 
providing the Board an opinion of Dr. Johnson, who allegedly 
corrected VA's surgical mistakes, explaining the extent to which 
the Veteran was experiencing left shoulder damage and why he 
needed to undergo another corrective surgery.  

To date, the representative has not provided the opinion he 
mentioned during the hearing.  Given this testimony, however, 
additional medical information is needed to determine whether the 
left shoulder disability has worsened, as alleged, now involves 
atrophy-related weakness or neurological deficits, is hindering 
the Veteran's ability to work and/or requires additional 
treatment, including testing and surgery.  

Based on the foregoing, this case is REMANDED for the following 
action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of any recent 
left shoulder treatment rendered by Dr. 
Johnson, including test results and reports 
of surgery.  

If the Veteran does not provide the 
necessary release, tell him that he may 
submit the records himself.  If efforts to 
obtain records are unsuccessful, advise the 
Veteran of this fact.

2.  If the Veteran has been afforded an 
MRI, refer the results for review by the 
examiner who provided the May 2010 
examination; a substitute reviewer, if the 
May 2010 examiner is not available; or a 
new examiner, if a new examination is 
warranted.  Ask the reviewer to provide any 
additional comments deemed warranted.

3.  If the Veteran has not yet been 
afforded an MRI, provide him the 
opportunity for this study.  Then refer the 
results to the examiner who provided the 
May 2010 examination; a suitable 
substitute, if the May 2010 examiner is 
unavailable; or a new examiner, if a new 
examination is warranted.  Ask the reviewer 
to provide any additional comments deemed 
warranted.

4.  If evidence is received (including 
statements by the Veteran) showing a change 
in the left shoulder disability since the 
last examination in May 2010, afford him a 
new left shoulder examination.  

5.  Readjudicate the claim based on all of 
the evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the Veteran 
and his representative a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


